 In the Matter of S. & W. CAFETERIA OF WASHINGTON, INCORPORATEDandUNITED CAFETERIA EMPLOYEES LOCAL INDUSTRIAL UNION#471Case No. R-168..-Decided February 6, 19.10CafeteriaIndustry-Investigation of Representatives:controversyconcerningrepresentationof'eiuployees:refusal ofemployerto recognize union as exclusiverepresentative; consent election held approximately 6 monthsprior to hearingno har to determination of representatives, under circumstances-UnitAppro-priate forCollectiveBargaining:all dining-room and kitchen employees,exclud-ing nmanagers, supervisors, cashiers, checkers, and clerical help-ElectionOrderedlllr.Samuel M. Spencer,for the Board.Mr. Julian I. Richards,ofWashington, D. C., for the Company.Mr. Jack Mink,of Washington, D. C., for theUnion.M/,. Bonnl.ell Phillips,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 20, 1939, United Cafeteria Employees Local Indus-trialUnion#471,herein called the Union, filed with the RegionalDirector for the Fifth Region (Baltimore, Maryland) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of S. & W. Cafeteria of Washington,Incorporated,,Washington, D. C., herein called the Company, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449',herein called the Act.On December 22, 1939, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.'Incompletely designated in the formal papers hereinas S. & W. Cafeteria,Inc.Itwas statedand agreedat thehearing that the full nameof the CompanyisS.& W.Cafeteria of Washington,Incorporated.20 N. L.R. B., No. 22.259 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 29, 19;39, the Regional Director issued a notice Of,hearing, copies of which were duly served upon the Company and theUnion.Pursuant to the notice, a hearing was held on January 8—1940, atWashington, D. C., before Charles E. Persons, the TrialExaminer duly designated by the Board. The Board, the Company,and the Union were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedallparties.During the course of the hearing the Trial Examinerniacle several rulings on motions and objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed. The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a Delaware corporation with its principal placeof business at 15th and New York Avenue, N.W., Washington, D. C.It is engaged in the general cafeteria business.During the course andconduct of its business for the year 1939, the Company served in.excessof 25,000 meals per month, and received a gross income per month inexcess of $10,000.The Company normally employs from 200 to 220employees.The Company admits that it is subject to the jurisdiction of theBoard.II. THEGRGANIZATION INVOLVEDUnited Cafeteria Employees Local Industrial Union #471 is alabor organization affiliated with the Congress of Industrial Organiza-tions, admitting to membership all employees in the dining room andkitchen of the Company, but excluding managers, supervisors, cashiers,checkers, and clerical help.III. THE QUESTION CONCERNING REPRESENTATIONOn June 8, 1939, a consent election, conducted under the auspices ofthe Board's Fifth Regional Office, was held among the employees ofthe Company to determine whether they desired to be represented forpurposes of collective bargaining by the Union, by the BuildingService Employees Union, a labor organization affiliated with theAmerican Federation of Labor, or by neither.This election was notsought by the Union and it made no claim of a majority at that time. S.& W. CAFETERIA OF WASHINGTON261It asked and was accorded a place upon the ballot only after anagreement had been entered into between the Company and the Build-ing Service Employees Union providing for, the election.At theelection a majority of the Company's employees within the agreedunit 2 voted that neither union should represent them.3-On September 22, 1939, the Union informed the Company that itrepresented a majority of the employees in an appropriate bargainingunit, and requested the Company to recognize it as exclusive bargain-ing representative for the employees within such unit.The Companyinsisted that the Union be certified as exclusive bargaining representa-tive by the Board.After fruitless endeavors to obtain recognitionwithout a Board election, the Union filed its petition on November 20,1939.At the hearing the Company objected to the holding of anelection upon the ground that the Union had not produced proof thatits employees had granted it sufficient authority to justify an election 4especially in view of the results in the previous consent election.Asstated above, however,, that election was not sought by the Union, norwas any claim of majority representation advanced by it at that time.The Union now, makes claim to such a majority.We find that a question has arisen concerning representation of em-ployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONC0\! \MERC EWe find that the question concerning representation which hasarisen. occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce within the District of Columbia,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe unit sought by the Union is composed of dining-room andkitchen employees, such as bus employees, counter attendants, cooks,2The unit in this election was the same as petitioner now urges:namely,all dining-room and kitchen employees,exceptmanagers,supervisors,clerical help, cashiers, andcheckers.See SectionV, infra.31twas brought out in the record that the Building Service Employees Union wasnotified of the investigation and hearing by the Regional Director, who was informedthat it had no interest in the present proceedings.4At the hearing the Company made objection to the Trial Examiner's ruling that theUnion was not required to submit the signature cards upon which the Union makes claimto represent a majority of the Company'semployees within an appropriate unit.Asstated in the record,such documentary evidence was submitted to a Field Examiner ofthe'Fifth Region,who in the course of the duly authorized investigation determined fromsuch evidence that the Union does represent a substantial number of the Company'semployees.The ruling of the Trial Examiner is hereby affirmed.285031-41-vol. 20-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDbakers, steam-table servers,and general helpers,but- excluding man-agers, supervisors,cashiers,checkers,and clerical help.The Companywould include in this unit four cashiers and four checkers. It hasbeen the Company's policy to choose these employees from the oldermembers,in point of service, of its doing-room staff.They arereturned to the serving lines during slack periods and while reservesare being trained.They are,nevertheless,engaged intheir presentcapacities 90 to 95 per cent.of the time.As stated above,'cashiers andcheckers were excluded from the unit agreed upon in the previousconsent election.Their membership has not been solicited by theUnion, and such employees are not represented by it in other plants ofa similar nature-where the Union has, been designated as a collectivebargaining agent.Employeesin these categories are eligible to mem-bership in another available labor organization through which theymay exercise their rights under theAct.Underthe circumstances andin view of the clerical nature of their work,we find that theyshould beexcluded from the unit.We find thatthe dining-room and kitchen employees of the Com-pany, such as bus employees,counter attendants, cooks, bakers, steam-table servers,and general helpers,but excluding managers,super-visors, cashiers,checkers,and clerical help, constitute a unit appro-priate for the purposes of collectivebargaining, and thatsaid unitwill insure to employees of the Company the full benefit of their rightto self-organization and to collectivebargainingand otherwise effectu-ate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing the business manager of the Union testified thatapproximately 115 employees of the Company in the unit claimed tobe appropriate had signed authorization and membership cards in theUnion.The Union, however, declined to introduce in evidence docu-mentary proof of membership, and requested an election by secretballot.We find that an election by secret ballot is necessary to resolvethe question concerning representation which has arisen, and we shalldirect the holding of such an election.The Union requests that those eligible to vote in such election shallbe determined on the basis of the Company's pay roll nearest the dateof the Union's petition of November 20, 1939. The Company, desiresthe use of a more recent pay roll for the determination of eligibility.We believe the purposes of the Act will be best effectuated by deter-mining eligibility as of the present date.We shall direct that theemployees within the appropriate unit whose names appear on theCompany's pay roll immediately preceding this Decision and Direc-5 See footnote2, supra. S.& W. CAF FTERIA OF WASHINGTON263tion of Election, including those who did not work during such pay-roll period because they were ill or on vacation, and those who werethen or have since been temporarily laid off, but excluding those whohave since quit or been discharged for cause, shall be eligible to vote.6Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OFLAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of S. &. W. Cafeteria of Washington, Incorpo-rated,Washington, D. C., within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.The dining-room and kitchen employees of the Company, suchas bus employees, counter attendants, cooks, bakers, steam-table serv-ers, and general helpers, but excluding managers, supervisors, cash-iers, checkers, and clerical help, constitute a -unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTLONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relationstions Board Rules and Regulations-Series 2 as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with S. & W.Cafeteria of Washington, Incorporated, Washington, D. C., an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FifthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to, Article III, Section 9,.,of said Rules and.Regulations, among the employees in the dining room and kitchen ofthe S. & 'W. Cafeteria of Washington, Incorporated, such as bus em-ployees, counter attendants, cooks, bakers, steam-table servers, andgeneral helpers, whose names appear upon the Company's pay rollimmediately preceding the date of this Direction, including those whodid not work during such pay-roll period because they were ill or onGAs stated above (footnote3,supra),the Building Service Employees Union, Involvedin the previous consent election,isnot interested in the present proceedings.Accordingly_we shall not.direct its name be peced upon the ballot. 264.,DECISIONS OF NATIONAL LABOR RELATIONS BOARDvacation, and those who were then or have since been temporarily laidoff, but excluding managers, supervisors, cashiers, checkers, clericalhelp, and those who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by UnitedCafeteria Employees Local Industrial Union #471, affiliated withthe C. I. 0., for the purposes of collective bargaining.